Citation Nr: 1728505	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-38 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for hiatal hernia and gastroesophageal reflux disease (GERD).


REPRESENTATION

The Veteran  represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from January 1955 to November 1958.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  The RO in Denver, Colorado certified the case to the Board on appeal.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

In a February 2016 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  In its June 2016 decision, the Board denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and in April 2017, the Court remanded the issue to the Board for adjudication consistent with the terms of the Joint Motion for Remand (JMR) submitted by the parties.  The matter is again before the Board.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's hiatal hernia and GERD have not been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

2.  During the entire period on appeal, the Veteran's hiatal hernia and GERD have not been manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

3.  The evidence of record has not presented such an exceptional disability picture that the available schedular evaluations for service-connected disability are inadequate and impractical to apply. 


CONCLUSIONS OF LAW

1.  The requirements for an initial disability rating in excess of 10 percent for hiatal hernia and GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 7346 (2016). 

2.  The criteria for an extraschedular evaluation for an exceptional case where a schedular evaluation is found to be inadequate have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (b)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  

Increased Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.
 
The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Rating Schedule for Hiatal Hernia and GERD

The Veteran's disability is currently rated under Diagnostic Code 7346.  38 C.F.R. § 4.114.  This Diagnostic Code provides that a 10 percent disability rating is assigned for a hiatal hernia with two or more symptoms for the 30 percent evaluation of less severity.  Id.  A 30 percent disability rating is awarded for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent disability rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  Id.  

In regard to coexisting abdominal conditions, VA regulations recognize that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under Diagnostic Codes 7301 to 7329, inclusive, and 7345 to 7348 inclusive, which include the schedular criteria for a hiatal hernia (Diagnostic Code 7346).

Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Extraschedular Consideration

Extraschedular consideration is addressed under 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Related factors include marked interference with employment or frequent periods of hospitalization, which would render impractical the application of the regular schedular standards.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  Thun at 115-16.

The Veteran's Assertions

The Veteran reports that he suffers from acid reflux as a result of a hiatal hernia, causing him to need to watch his food intake and sleep with as many as three pillows to elevate his person to prevent the effects of acid reflux.  The Veteran further reports heartburn; experiencing fluid in his mouth in the evening after going to bed; episodes of epigastric distress; regurgitation; sleep disturbance caused by esophageal reflux; his activities are limited to avoid physical strain; and he has resumed his use of daily medication.  The Veteran contends that he experiences symptoms at levels of severity which are not contemplated under the 10 percent rating of Diagnostic Code 7346.  Additionally, the Veteran states that he believes the effective date for the 10 percent evaluation of his hiatal hernia and GERD should be the date he initially filed his claim for compensation, December 14, 1993.  

A July 2009 rating decision assigned a 10 percent disability rating for the Veteran's service-connected hiatal hernia and GERD effective from February 8, 2005.  In its June 2016 decision, the Board found that the rating criteria for an initial disability evaluation in excess of 10 percent for the Veteran's hiatal hernia and GERD had not been met.  The Board explained that the rating criteria reasonably describe the Veteran's symptoms, such as infrequent episodes of epigastric distress, reflux, regurgitation, and sleep disturbances caused by esophageal reflux.  The Board added that the rating criteria provide for ratings higher than that assigned based on more significant functional impairment.  The Board further found that the rating criteria clearly contemplate the Veteran's disability picture and, therefore, the threshold factor for extraschedular consideration had not been met.

The Joint Motion for Remand (JMR)

The JMR asserts that the Board in its June 2016 decision provided an inadequate statement of reasons or bases regarding its extraschedular analysis; specifically, the Board erred when it did not discuss in its 38 C.F.R. § 3.321 analysis the Veteran's symptoms of choking; sleep disturbance; diarrhea/constipation; and coughing fits.  The JMR added that, more generally, the Board's discussion of an extraschedular rating is conclusory and vague.

Evidence

In a February 2005 statement, the Veteran reported that he suffered from acid reflux as a result of his hiatal hernia.  He described needing to watch his food intake and sleeping with an elevated pillow to prevent the acid reflux.

During a June 2005 VA examination, the examiner noted that that the Veteran had heartburn that was controlled with the use of daily medication.  The diagnosis was hiatal hernia associated with GERD.

In an August 2005 VA treatment record, the Veteran reported having discomfort in the back of his throat.  He denied experiencing dysphagia or odynophagia.  The record noted an assessment of globus sensation/GERD.  The Veteran had no reflux symptoms, but sinus drainage was apparent.  He also did not have hemoptysis, hoarseness, unintentional weight loss, or night sweats.  Later in March 2006, the Veteran was noted to have increased gas and bloating related to his GERD.  In June 2006, the Veteran opined that he was experiencing chest pain on exertion as a result of his hiatal hernia.  The impression was severe aortic stenosis, moderate aortic insufficiency, and coronary artery disease.  A subsequent July 2006 VA treatment record stated that the Veteran had no nausea, vomiting, constipation, or diarrhea.  He also denied symptoms of abdominal pain, melena, or jaundice.  He complained of occasional red blood from hemorrhoids.  Although the Veteran denied angina, he stated that he could not differentiate between his GERD and chest pain.

In April 2007, the Veteran complained of difficulty swallowing.  On rare occasions, the Veteran would awaken feeling as though he was choking.  The record noted an assessment of dysphagia.  However, there was no increase in reflux symptoms.  The Veteran did not have unexplained weight loss, melena, or abdominal pain.  During a May 2007 follow-up visit, the record stated that Veteran was not currently experiencing dysphagia.  He did complain of a cough and a sensation that his throat was closing.  There was no runny nose or sinus congestion.  His reflux was noted be controlled with the use of medication.  

The impression from a subsequent June 2007 VA barium swallow stated that there was a breaking of the primary esophageal stripping wave, esophagitis, hiatal hernia and gastroesophageal reflux stricture, and marked irregularity of the tongue base and vallecular.  In July 2007, a panendoscopy (EGD) with esophageal dilation was performed at VA.  The record indicated that the purpose of the procedure was to evaluate a stricture seen on the Veteran's barium swallow.  However, the findings stated that the Veteran's esophagus was normal in appearance without any identifiable stricture.  The findings also noted the presence of a small hiatal hernia, gastritis, a polyp versus thickened fold in the duodenum, and multiple erosions of the duodenal bulb and second portion of the duodenum.  By August 2007 a VA treatment record noted that the Veteran's dysphagia had resolved with esophageal dilation and he was currently asymptomatic.  He still suffered from heartburn and slept with two pillows to elevate his head.

In September 2007, the Veteran was referred to VA's ear, nose, and throat (ENT) department to evaluate the irregularity of the tongue barium enema and vallecula that was noted in the June 2007 barium swallow impression.  The Veteran reported that his swallowing was better, but he still had throat issues.  He suffered from reflux symptoms as well as a globus sensation and throat clearing.  There was no throat or ear pain.  The assessment was laryngeal irritation and laryngopharyngeal reflux.  There was no evidence of malignancy.  It was noted that a long uvula could be causing the Veteran's choking feeling.  In November 2007, the Veteran reported some improvement as a result of a change in his medication dosage.  He no longer had choking episodes.  The Veteran did not was to pursue any surgery or uvulectomy at that time.

The Veteran was provided with another VA examination in connection to his claim in April 2009.  The Veteran informed the examiner that he had retired by choice in 1995.  He described daily episodes of water brash with an acidic taste in the evening or morning that was probably related to a recumbent position.  The Veteran also experienced 1 to 2 episodes of solid food regurgitation per month.  In addition, breakthrough epigastric pains and dyspepsia occurred 2 to 3 times a week for 1 to 2 hours.  Consistent with heartburn, these pains would occasionally extend retrosternally.  He denied having hematemesis or melena.  The Veteran continued to take daily prescribed medication, and he occasionally supplemented with over the counter antacids.  He still elevated his head when sleeping.  The Veteran was able to receive benefits from these treatment methods.  The diagnosis was GERD with hiatal hernia.  The examiner noted that this disability was status post GERD-induced esophageal stricture with dysphagia that had been treated successfully in October 1996.  Mild anemia was also documented as a residual.  

The Veteran additionally reported almost daily episodes of posterior pharyngeal choking and dysphagia.  However, the examiner stated that the Veteran had upper pharyngeal dysphagia that was secondary to his otolaryngology-diagnosed abnormal uvula.  The examiner concluded that the Veteran had no symptoms of dysphagia that could be related to an esophageal pathology in light of his normal July 2007 endoscopy.  According to the examiner, there was no documented relationship between this issue and GERD.

Following this examination, a February 2010 VA treatment record stated that the Veteran's GERD was controlled with his medication.

In his September 2010 VA Form 9, the Veteran reported that he had persistent epigastric distress with regurgitation, as well as substernal arm and occasional shoulder pain.  He stated that even with the use of daily medication, he suffered from persistent symptoms.

A subsequent November 2010 VA treatment record noted that he underwent an EGD in July 2007 for dysphagia and had chronic inflammation in the duodenum.  At the time of the visit, the Veteran had minimal reflux symptoms.  In March 2011, a VA treatment record reported that the Veteran had adequate symptom control of his GERD on his daily medication.

In July 2013, a VA treatment record noted the Veteran's report of right flank pain.  He was concerned that reflux was causing the pain. Although the Veteran was advised that stomach pain could radiate to the back, the Veteran denied having stomach pain.  Later this month, the Veteran reported having a lot of heartburn at night and coughing in the morning.

In August 2013, a VA treatment record's assessment stated that the Veteran's anemia was related to chronic gastrointestinal loss.  Another August 2013 VA treatment record revealed that the Veteran denied having symptoms of abdominal pain, nausea, or vomiting.  He continued to deny vomiting in October 2013.  The Veteran later reported in January 2014 that a piece of his tooth had had broken off as a result of acid reflux.  An August 2014 VA treatment record stated that the Veteran did not suffer from vomiting.  Also in August 2014, the Veteran reported having constant low level pain in the upper right rib area.  The record noted that the pain was most likely in his gall bladder area.  A subsequent August 2014 VA treatment record documented the Veteran's report of right-sided rib pain that had been present for 5 days.  The record noted that the Veteran was status post cholecystectomy.  The Board notes that a cholecystectomy is the surgical removal of the gallbladder.  See Dorland's Illustrated Medical Dictionary 348 (32nd ed. 2012).

Later in October 2014, the Veteran complained of left arm pain that had been present for a week.  He had visited the emergency room for the pain, but they were unable to find anything wrong.  Approximately three days later, an October 2014 VA treatment record noted that the Veteran had a history of coronary artery disease before stating that his left shoulder pain could be an angina equivalent.  The Veteran was advised to go to the emergency room.  Around two days later, it was noted that the Veteran had visited a VA hospital, and the doctor did not find anything wrong with his left shoulder.  In November 2014, the Veteran reported that his pain had previously been in his left shoulder, but now the pain occurred in his low back and hips.  The Veteran opined that his arthritis could be bothering him. Nearly a week later, the Veteran stated that his pain was better after finishing a Medrol dose pack.

In May 2015, the Veteran underwent a VA examination for his service-connected hiatal hernia and GERD.  The examiner documented that the Veteran experienced the symptom of reflux.  The Veteran described having almost daily acid reflux when he went to bed.  He was prescribed daily medication for this issue, but it appeared to the examiner that the Veteran was not taking the medication as ordered.  She noted that he had not filled his prescription since September 2014.  The Veteran continued to elevate his head with multiple pillows when lying down as he could feel acid in his throat when lying flat.  The examiner addressed the Veteran's contention that he had lost teeth as a result of his acid reflux.  She noted that the Veteran had a full mouth of natural teeth except for 3 removed molars.  In addition, there were no overt signs of acid eroding the tooth enamel.

The Veteran did not have an esophageal stricture, spasm of the esophagus (cardiospasm of achalasia) or an acquired diverticulum of the esophagus.  No relevant scars were present.  The examiner additionally noted that the Veteran had an obese abdomen and a large abdominal ventral hernia, but he reported that he would not have surgery to repair it.  Regarding the Veteran's previously documented anemia, the examiner stated that this disorder was not caused by GERD or any esophageal bleeding.  The diagnoses were GERD and a hiatal hernia.  The examiner opined that the Veteran's esophageal conditions did not impact his ability to work.  

During the November 2015 Board hearing, the Veteran testified that he experienced symptoms of regurgitation, constipation, and diarrhea.  See November 2015 Board Hearing Transcript (Tr.) at 8-9.  In addition, the Veteran found himself awakened by coughing almost every night.  See Tr. at 10.  He also reported that he avoided certain foods and monitored the size of his meals as a result of his disability.  See Tr. at 9-10.

In March 2016, an additional VA examination was conducted to evaluate the Veteran's disability.  The Veteran had resumed his use of daily medication since the May 2015 VA examination.  He reported having occasional heartburn once a week.  The Veteran additionally experienced fluid in his mouth in the evening after going to bed.  He reported sleeping with three pillows as a result of this problem.  The examiner determined that the Veteran's symptoms included infrequent episodes of epigastric distress, reflux, regurgitation, and sleep disturbance caused by esophageal reflux.  He indicated that these symptoms occurred 4 or more times a year and lasted less than 1 day.  Similar to the findings from the May 2015 VA examination, the examiner found that the Veteran did not have any relevant scars, an esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  The diagnosis was a hiatal hernia and GERD.  

During the examination, the examiner discussed the relevance of other symptoms that had been documented in the Veteran's treatment records.  In terms of the Veteran's history of dysphagia, the examiner noted that this issue had improved after the July 2007 empiric esophageal dilation.  When the Veteran again reported dysphagia during the April 2009 VA examination, the examiner had been unable to relate these symptoms to an esophageal pathology.  Moreover, the Veteran denied having any dysphagia at the time of March 2016 examination.  The examiner also addressed the reports of a globus sensation, occasional choking, and throat clearing from November 2007.  He noted that the Veteran's diagnosis of laryngopharyngeal reflux was more likely than not related to his GERD and globus sensation.  The examiner explained that the relationship between this symptom and GERD was well known.  He also noted that that the globus sensation could be related to GERD as it was a known extra-esophageal condition.  The examiner observed that the laryngopharyngeal reflux and globus sensation had resolved with a change in the Veteran's medication in 2007.  However, the examiner also opined that the long uvula was less likely than not caused or related to GERD in any way.  He repeated the observation from the April 2009 VA examination that the Veteran's posterior pharyngeal choking and dysphagia were thought to be associated with his long uvula.

Regarding the Veteran's previously reported left arm and shoulder pain, the examiner observed that no etiology had been found when the Veteran was evaluated in October 2014.  The Veteran additionally informed the examiner that he did not have any chest pain and that there had been no further episodes of left shoulder or arm pain.    

The examiner also addressed the anemia that was documented during the April 2009 VA examination.  The examiner determined that there was no clinical evidence to support such a relationship.  The examiner acknowledged that severe esophagitis or an esophageal ulcer may lead to the development of chronic gastrointestinal blood loss and the development of anemia due to iron deficiency.  However, the fact that the Veteran had chronic low grade anemia with normal mean corpuscular volume (MCV) levels and normal serum ferritin ruled out the possibility of a relationship between his anemia and chronic gastrointestinal blood loss or GERD.  In addition, the endoscopic procedures of record had not documented significant esophagitis or an esophageal ulcer.

Schedular and Extraschedular Consideration for Hiatal Hernia and GERD

In looking to the Veteran's symptoms of choking, the Board notes from the record that in 2007 the Veteran reported occasional episodes of dysphagia (difficulty swallowing).  A June 2007 barium swallow revealed a hiatal hernia and gastroesophageal reflux with stricture.

However, when the Veteran underwent a July 2007 examination, an upper gastrointestinal panendoscopy showed no evidence of a stricture.  In fact, an esophageal dilatation was performed on the Veteran using the largest scale of dilators available with little resistance.  During an August 2007 follow-up visit at a gastrointestinal clinic, the Veteran indicated, as he had after the same procedure in 1996, that he had had no further problems with swallowing problems related to dysphagia.

Later that year in November 2007, the Veteran reported the sensation of a lump in his throat with occasional choking and throat clearing.  Although he was diagnosed with a long uvula, he nonetheless reported that his swallowing was much better.  When the Veteran presented in April 2008 and was informed that the sensation of a lump in his throat was probably due to his long uvula and that an operation could possibly improve this, the Veteran declined to proceed with the operation. 

At an April 2009 VA examination, the Veteran again complained of almost daily episodes of posterior pharyngeal choking and dysphagia thought to be associated with the Veteran's long uvula condition.  However, upon examination, the Veteran exhibited no symptoms of dysphagia that could be related by the April 2009 VA examiner to esophageal pathology, as his last endoscopy of the esophagus had been normal in July 2007.  The April 2009 VA examiner diagnosed the Veteran with dysphagia, but secondary to an otolaryngology-diagnosed abnormal uvula, with no relationship to gastroesophageal reflux disease.

From his examination of the Veteran, as well as considering the foregoing medical record and reports by the Veteran, the March 2016 VA examiner found no strictures, spasms or diverticula in the esophagus.  Additionally, the VA examiner noted the Veteran's signs and symptoms to include only infrequent episodes of epigastric distress.  He concluded that the Veteran's esophageal conditions had no functional impact on the Veteran.  

In regard to coughing fits, the Veteran testified that he is woken every night by coughing, he must get up from bed and he feels the sensation of choking.  Yet, as stated above, the March 2016 VA examiner could make no findings of strictures, spasms or diverticula in the esophagus.  Additionally, the April 2009 VA examiner observed that the record associated both posterior pharyngeal choking and dysphagia to the Veteran's abnormally long uvula.  As stated above, he diagnosed the Veteran's dysphagia, but added "[n]o documented relationship to gastroesophageal reflux disease."  Almost seven years later during the March 2016 VA examination the Veteran did not report dysphagia. 
 
Concerning sleep disturbance, the Veteran testified that this is a nightly occurrence. The Board notes in the record that at his May 2015 VA examination, approximately five months before the Board hearing, the Veteran reported that he gets acid reflux almost daily when he goes to bed.  However, he also reported that although he had ordered the medication Omeprazole, he had not picked up a 90-day supply since September 2014.  He further reported that when taking that medication, he had been taking it just before bedtime, rather than before breakfast and dinner, as prescribed by his primary care physician.

Although, resuming the medication at the time of the March 2016 VA examination, the March 2016 VA examiner, in reviewing the Veteran's dietary habits, noted that he eats little breakfast, no lunch and eats a large meal at night, sometimes as late as 9:00 pm, when he might feel hungry.  The examiner observed that over the decades, the Veteran has never been instructed to avoid large late evening meals.  

With respect to diarrhea/constipation, the Veteran testified that he had been instructed by one of his physicians not to eat certain foods.  However, the Veteran also testified that he had recently bought something else, which made him very ill.  The Veteran further testified, as stated above, he becomes very hungry in the evening after eating almost nothing the whole day and he may eat a large meal. 

Diagnostic Code 7346 provides for a 30 percent rating if the Veteran is exhibiting symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114.

As stated above, the Veteran's dysphagia was occasional in 2007, its symptoms disappeared after an esophageal dilation procedure and when occurring again as daily symptoms, the April VA examiner's diagnosis related it to an abnormally long uvula, with no relationship to GERD.  That finding is consistent with findings of the July 2007 endoscopy of no stricture in the esophagus and findings made by the March 2016 VA examiner of no strictures, spasms or diverticula in the esophagus.  Additionally, the Veteran's dysphagia may be recurrent, but the record does not indicate it is persistent.  As recently as the March 2016 VA examination, the Veteran reported he currently has no dysphagia.  

Whether or not recurrent or persistent, the findings of both examiners indicate that the Veteran's dysphagia is not epigastric in nature.  Consequently, the Veteran's disability picture in regard to dysphagia cannot rise to a level beyond a 10 percent rating, as the examination findings and diagnosis above do not confirm he has epigastric distress with dysphagia.  

The March 2016 VA examiner noted from the record and the reports of the Veteran that his heartburn (pyrosis) was under good control with medication in 2001, medications were changed, then reduced, and when reporting in 2007 his primary concern was occasional episodes of dysphagia.  The March 2016 VA examiner further noted that although the Veteran reported in July 2013 "a lot of heartburn at night," seven days later in an August 2013 examination, the Veteran made no mention of heartburn to his primary care provider.  

In addition, Omeprazole was one of the medications which kept the Veteran's heartburn under good control.  However, as stated above, the May 2015 VA examiner noted that the Veteran had left off from picking up this prescription since November 2014 and when he did use it, he was not taking the medication before meals, as instructed.  

As stated earlier in this decision, the Veteran is competent to report what symptoms he experiences and there is no reason to doubt his credibility.  However, as recently as the March 2016 VA examination, the Veteran reported having heartburn only occasionally, i.e., once a week.

In his September 2010 VA Form 9, the Veteran reported that he had persistent epigastric distress with regurgitation.  He stated that even with the use of daily medication, he suffered from persistent symptoms.  The Veteran has testified that he experiences regurgitation.

However, at the Veteran's April 2009 VA examination he reported one or two episodes of solid-food regurgitation per month.  The March 2016 VA examiner did not make any finding of regurgitation as one of the signs and symptoms of the Veteran's esophageal conditions.

In his September 2010 VA Form 9, the Veteran further  reported that he had substernal arm and occasional shoulder pain.  He stated that even with the use of daily medication, he suffered from persistent symptoms.

From his review of the record and considering the reports of the Veteran, the March 2016 VA examiner noted that in October 2014 the Veteran visited an emergency room mentioning pain in his left arm and shoulder.  However, no etiology of his left arm and shoulder pain was found. 

Approximately three days later, an October 2014 VA treatment record noted that the Veteran had a history of coronary artery disease before stating that his left shoulder pain could be an angina equivalent.  The Veteran was advised to go to the emergency room.  

About two days later, it was noted that the Veteran had visited a VA hospital and the doctor did not find anything wrong with his left shoulder.  In November 2014, the Veteran reported that his pain had previously been in his left shoulder, but now the pain occurred in his low back and hips.

The Veteran himself opined that his arthritis could be bothering him.  Nearly a week later, the Veteran stated that his pain was better after finishing a Medrol dose pack.  By the March 2016 examination, the Veteran reported that there have been no further episodes of left shoulder or arm pain.  

Once again, the Veteran is competent to report the symptoms he experiences and is deemed credible to do so.  However, the above summary indicates the deficiencies of the Veteran's technical knowledge to be able to determine the origin, nature or extent of his arm and shoulder pain; he is not qualified to make those determinations.  Furthermore, the foregoing indicates the intermittent nature of the pain in his arm and shoulder, as well as its possible relation to his coronary artery disease.  

The above history and findings do not indicate considerable impairment of health due to epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain.  The symptoms are inconsistent, sometimes not properly attributed and may be the result of the failure to self-administer medication properly.  

A 60 percent rating under Diagnostic Code 7346 requires symptoms of pain, vomiting, material weight loss and hematemesis (vomiting of blood) or melena (evidence of blood in the feces) with moderate anemia; or other symptom combinations productive of severe impairment of health.

Although, the April 2009 VA examiner noted a mild anemia residual in his diagnosis, the March 2016 VA examiner noted that the April 2009 VA examiner had also recorded a mean corpuscular value (MCV) of 96, which the March 2016 VA examiner stated was normal and ruled out the possibility of iron-deficient anemia due to GERD.  The March 2016 VA examiner added his own finding that the Veteran's normal serum ferritin levels, in addition to his normal MCV, further indicate the absence of any iron deficiency in the blood.

The April 2009 and March 2016 VA examinations contain no findings or reports of vomiting, vomiting blood or defecating fecal matter with blood in it.  Although the April 2009 VA examiner recorded the Veteran's reports of epigastric pain in the past, he did not report pain at the April 2009 VA examination and the examiner specifically noted that a physical examination of his abdomen revealed no tenderness.  At his March 2016 VA examination, the Veteran did not report abdominal pain.  

From the foregoing and considering any other combination of symptoms in the record, there is no reasonable indication of severe impairment of health within the meaning of a 60 percent rating of Diagnostic Code 7346.      

As stated above, in extraschedular considerations findings are sought which indicate the exceptional or unusual aspects of the Veteran's disability picture and the related factors of marked interference with employment or frequent periods of hospitalization would most likely indicate that the implementation of regular schedular standards is not feasible.  

The record does not indicate anything approximating marked interference with employment.  38 C.F.R. § 3.321(b)(1).  The Board is well aware that the Veteran is over eighty years old and retired in1995.  Nonetheless, the record indicates that the March 2016 VA examiner found that the Veteran's symptoms did not have a functional impact on his "work" abilities.

More significantly, although treated at the emergency room, the record does not indicate frequent periods of hospitalization.  Other than hospitalizations for a July 2006 an aortic valve replacement and a coronary artery bypass grafting procedure, an October 1996 umbilical hernia repair and an August 1958 surgical repair of an inguinal hernia, the June 2005, April 2009, May 2015, and March 2016 VA examinations make no mention of hospitalizations for the Veteran's hiatal hernia and GERD; nor do October 2010 VA treatment records, comprising May 2009 to July 2010, or September 2015 VA treatment records (March 1996 to August 2015).

In the absence of the evidence of such factors as marked interference with employment or frequent periods of hospitalization, the Board does not find the record indicates an exceptional case in which the assigned schedular rating is inadequate.  38 C.F.R. § 3.321 (b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Other Considerations

The Board notes that in its review of the record, a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU) has not been expressly raised by the Veteran or reasonably raised by the record.  Once again, the Board has taken note of the Veteran's lay statements to the effect that his work activities were limited by his disability.  However, as stated above, the March 2016 found that there was no functional impact on his "work" abilities, the record indicates that the Veteran retired in 1995 and he is currently over eighty years of age.  Moreover, the Veteran does not have the required combined schedular ratings under 38 C.F.R. § 4.16 (a).  Consequently, a TDIU consideration is not applicable.

The Board has further looked to the applicability of Special Monthly Compensation (SMC).  The Veteran does not have a 100 percent rating, a 60 percent rating involving different anatomical segments or bodily systems and is not permanently housebound because of service-connected disabilities.  Consequently, the record does not reflect a combination of disabilities which would rise to the level at which SMC could be granted.  38 U.S.C.A § 1114 (s).  See also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

Conclusion 

The Board has considered the Veteran's lay statements, as well as the statements of his neighbor, W.G. and his fellow service member, R.L.  In particular, the Board has carefully reviewed the Veteran's extensive June 1994 statement of details of his disability and his observations; both his February 2005 Statements in Support of the Claim, describing his pain, discomfort, food lodged in his throat, and heartburn problems; his March 2005 statement describing pain, discomfort and personal problems due to his disability; and his April 2006 statement concerning his VA examination and his recollections of what his the examiner said.  Additionally, the Veteran's testimony has been carefully reviewed.

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran, as well as his neighbor and his friend from service, are competent to provide statements of symptoms which are observable to their senses and there is no reason to doubt their credibility.  However, they are not competent to diagnose or interpret accurately the origins or severity of the Veteran's hiatal hernia and GERD, as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board must look to the clinical findings, discussed at length above, when there are contradictory statements or statements inconsistent with the record.  The Board cannot render its own independent medical judgments and therefore, in the absence of an explicit indication in the contemporaneous evidence of continuous symptoms or an increase in severity, it must rely on medical findings and opinions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  There are no opinions in the record contrary to the findings and opinion of the April 2009 and March 2016 VA examiners.  They explained the reasons for their conclusions, based on accurate characterizations of the evidence of record, and their conclusions are entitled to substantial probative weight.

For the reasons stated, the Board finds the record does not contain supporting medical findings, an adequate opinion or related factors which indicate that the assigned rating schedule does not reasonably contemplate the level of severity and symptomatology of the Veteran's service-connected disability and thereby present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for hiatal hernia and gastroesophageal reflux disease (GERD) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


